                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 1 of 10




                                                                      David Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Parkway
                                                                 5    Suite 200
                                                                      Henderson, Nevada 89052
                                                                 6
                                                                      Phone: (702) 848-3855
                                                                 7    Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                 8

                                                                 9    Attorney for Plaintiff
                                                                 10
                                                                      Lara Williams

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                 :
                                                                 14   LARA WILLIAMS,                             :
                                                                                                                   Civil Action No.: ______
                                                                                                                 :
                                                                 15
                                                                                          Plaintiff,             :
                                                                 16         v.                                   :
                                                                 17                                              :
                                                                      HUNTER WARFIELD, INC,                      :
                                                                 18                                                COMPLAINT
                                                                                                                 :
                                                                 19                       Defendant.             :
                                                                                                                 :
                                                                 20
                                                                                                                 :
                                                                 21
                                                                            For this Complaint, Plaintiff Lara Williams, by undersigned counsel, states
                                                                 22

                                                                 23   as follows:
                                                                 24

                                                                 25                                     JURISDICTION
                                                                 26         1.      This action arises out of Defendant’s repeated violations of the Fair
                                                                 27   Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the
                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 2 of 10




                                                                      harassment of Plaintiff by Defendant in its illegal efforts to collect a consumer
                                                                 1

                                                                 2    debt. Jurisdiction is therefore proper in this Court pursuant to 28 U.S.C. § 1331.
                                                                 3
                                                                            2.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.
                                                                 4

                                                                 5          3.     Venue is proper in the U.S. District Court for the District of Nevada
                                                                 6
                                                                      pursuant to 28 U.S.C. § 1391(b), as Defendant transacts business in the State of
                                                                 7
                                                                      Nevada.
                                                                 8

                                                                 9
                                                                                                           PARTIES
                                                                 10
                                                                            4.     Plaintiff Lara Williams (“Plaintiff”) is an adult individual residing in
                                                                 11
                                                                      Las Vegas, Nevada, and is a “consumer” as the term is defined by 15 U.S.C. §
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13   1692a(3).
                                                                 14
                                                                            5.     Defendant Hunter Warfield, Inc (“Hunter”) is headquartered in
                                                                 15

                                                                 16   Florida and is doing business in the State of Nevada.
                                                                 17
                                                                            6.     Upon information and belief, Hunter is licensed as a “debt collector”
                                                                 18
                                                                      and is in the business of purchasing debts owed to third parties or collecting debts
                                                                 19

                                                                 20   owed to third parties and regularly attempts to collect those debts.
                                                                 21
                                                                            7.     Hunter uses mail, credit reporting and instrumentalities of interstate
                                                                 22

                                                                 23   commerce to attempt to collect the debts either owed to another creditor or
                                                                 24
                                                                      purchased from another creditor, and is a “debt collector” as the term is defined by
                                                                 25
                                                                      15 U.S.C. § 1692a(6).
                                                                 26

                                                                 27

                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 3 of 10




                                                                                   ALLEGATIONS APPLICABLE TO ALL COUNTS
                                                                 1

                                                                 2                 A. The Debt
                                                                 3

                                                                 4          8.    Plaintiff allegedly incurred a financial obligation (“Debt”) to BDJ
                                                                 5    Realty (“BDJ”).
                                                                 6
                                                                            9.    The Debt arose from services provided by BDJ which were primarily
                                                                 7

                                                                 8    for family, personal, or household purposes, and meets the definition of a “debt”
                                                                 9
                                                                      under 15 U.S.C. § 1692a(5).
                                                                 10

                                                                 11         10.   The Debt was purchased, assigned, or transferred to Hunter for
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12   collection, or Hunter was employed by BDJ to collect the Debt.
                               Henderson, Nevada 89052




                                                                 13
                                                                            11.   Hunter attempted to collect the Debt and, as such, engaged in
                                                                 14

                                                                 15   “communications” as defined in 15 U.S.C. § 1692a(2).
                                                                 16

                                                                 17                B. Hunter Engages in Harassment and Abusive Tactics
                                                                 18

                                                                 19                                        FACTS
                                                                 20         12.   On April 15, 2021, Plaintiff filed for Chapter 7 Bankruptcy in United
                                                                 21
                                                                      States Bankruptcy Court for the District of Nevada. Plaintiff was assigned Case
                                                                 22

                                                                 23   No. 21-11880-nmc (“Bankruptcy”).
                                                                 24
                                                                            13.   BDJ received notice of the Bankruptcy through the Bankruptcy
                                                                 25
                                                                      Court’s BNC noticing system, as seen below. See Bankruptcy ECF No. 9.
                                                                 26

                                                                 27

                                                                 28
                                                                           Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 4 of 10




                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                 10

                                                                 11        14.   Plaintiff scheduled the Debt in the Bankruptcy, as seen below. See
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Bankruptcy ECF No. 13.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22
                                                                           15.   On July 19, 2021, Plaintiff received a discharge in the Bankruptcy.

                                                                 23   See Bankruptcy ECF No. 18.
                                                                 24
                                                                           16.   BDJ received notice of the discharge through the Bankruptcy Court’s
                                                                 25

                                                                 26   BNC noticing system, as seen below. See Bankruptcy ECF No. 19.
                                                                 27

                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 5 of 10




                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                            17.    As a result of the Bankruptcy and discharge, any personal liability
                               Henderson, Nevada 89052




                                                                 13

                                                                 14   Plaintiff had for the Debt was discharged, and BDJ, and all successors in interest,
                                                                 15
                                                                      were precluded from making any attempt to collect from Plaintiff.
                                                                 16

                                                                 17
                                                                            18.    However, Hunter sent Plaintiff an email, dated July 23, 2021,

                                                                 18   attempting to collect the Debt. Attached to the email was a letter, in which Hunter
                                                                 19
                                                                      demanded Plaintiff pay $6,954.02 on the Debt, as seen below.
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 6 of 10




                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15

                                                                 16
                                                                                    C. Plaintiff Suffered Actual Damages
                                                                 17

                                                                 18
                                                                            19.    Plaintiff has suffered and continues to suffer actual damages as a
                                                                 19

                                                                 20
                                                                      result of Hunter’s unlawful conduct.

                                                                 21         20.    As a direct consequence of Hunter’s acts, practices, and conduct,
                                                                 22
                                                                      Plaintiff suffered and continues to suffer from humiliation, anger, anxiety,
                                                                 23

                                                                 24   emotional distress, fear, frustration, and embarrassment.
                                                                 25
                                                                            21.    Plaintiff also fears she may have lost the benefit of the Bankruptcy if
                                                                 26

                                                                 27
                                                                      Hunter is permitted to continue its attempts to collect almost $7,000.00 from her.

                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 7 of 10




                                                                                                   COUNT I
                                                                 1
                                                                                  VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.
                                                                 2

                                                                 3
                                                                            22.    Plaintiff incorporates by reference all of the above paragraphs of this
                                                                 4

                                                                 5    Complaint as though fully stated herein.
                                                                 6
                                                                            23.    Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant
                                                                 7

                                                                 8
                                                                      engaged in false, deceptive, or misleading behavior in connection with the

                                                                 9    collection of a debt.
                                                                 10
                                                                            24.    Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant
                                                                 11
KRIEGER LAW GROUP, LLC




                                                                      misrepresented the amount of the Debt owed by Plaintiff and attempted to have
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Plaintiff pay more than the Debt owed to Creditor.
                                                                 14

                                                                 15
                                                                            25.    The foregoing conduct relating to these FDCPA claims is not

                                                                 16   predicated on a violation of a discharge order, nor does Plaintiff seek relief for
                                                                 17
                                                                      violation of a discharge order. Conversely, these FDCPA claims are predicated on
                                                                 18

                                                                 19   Defendant’s misrepresentations of the amount owed through Defendant’s
                                                                 20
                                                                      collection communications and debt collection efforts regarding the Debt.
                                                                 21

                                                                 22
                                                                            26.    Unlike the plaintiff in Walls v. Wells Fargo Bank, N.A., 276 F.3d 502

                                                                 23   9th Cir. 2002), Plaintiff herein is not alleging under this Count that Defendant
                                                                 24
                                                                      engaged in unfair and unconscionable collection practices, which are forbidden by
                                                                 25

                                                                 26   the FDCPA, by trying to collect a debt in violation of the discharge injunction.
                                                                 27
                                                                      Instead, Plaintiff raises an entirely different claim based on Defendant’s
                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 8 of 10




                                                                      misrepresentation of the amount actually owed on the Debt, which is a legally and
                                                                 1

                                                                 2    factually distinct claim from Walls’ allegations of FDCPA violations flowing from
                                                                 3
                                                                      a creditor’s discharge violations. Neither is Plaintiff seeking redress under any
                                                                 4

                                                                 5    provision of the Bankruptcy Code as none exists to provide a remedy for
                                                                 6
                                                                      Defendant’s collection misrepresentations.
                                                                 7
                                                                            27.     Plaintiff is not seeking a private right of action under the Bankruptcy
                                                                 8

                                                                 9    Code as there is no independent basis under the Bankruptcy Code to provide
                                                                 10
                                                                      redress to Plaintiff for Defendant’s misrepresentation of the correct and lawful
                                                                 11
                                                                      amount of the Debt.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                            28.     Plaintiff also does not suggest that the Bankruptcy Code may be used
                                                                 14
                                                                      to create substantive rights for a private right of action thereunder for Defendant’s
                                                                 15

                                                                 16   FDCPA collection violations. These FDCPA claims are remote from the
                                                                 17
                                                                      Bankruptcy Code and operate as their own independent claims under non-
                                                                 18

                                                                 19   bankruptcy law.
                                                                 20
                                                                            29.     The foregoing acts and omissions of Defendant constitute numerous
                                                                 21
                                                                      and multiple violations of the FDCPA, including every one of the above-cited
                                                                 22

                                                                 23   provisions.
                                                                 24
                                                                            30.     Plaintiff is entitled to damages as a result of Defendant’s violations.
                                                                 25

                                                                 26         31.     Plaintiff has been required to retain the undersigned as counsel to
                                                                 27
                                                                      protect his legal rights to prosecute this cause of action, and is therefore entitled to
                                                                 28
                                                                            Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 9 of 10




                                                                      an award of reasonable attorneys’ fees plus costs incurred.
                                                                 1

                                                                 2
                                                                                                   PRAYER FOR RELIEF
                                                                 3

                                                                 4          WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                                                 5    awarding Plaintiff:
                                                                 6

                                                                 7                                         COUNT I.
                                                                 8

                                                                 9                           VIOLATIONS OF 15 U.S.C. § 1692
                                                                 10
                                                                              1. actual damages including, but not limited to, the emotional distress
                                                                 11
                                                                                 Plaintiff has suffered (and continues to suffer) as a result of the
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13              intentional, reckless, and/or negligent FDCPA violations pursuant to 15
                                                                 14
                                                                                 U.S.C. § 1692k(a)(1);
                                                                 15

                                                                 16           2. statutory damages of $1,000.00 pursuant to 15 U.S.C. §
                                                                 17
                                                                                 1692k(a)(2)(A);
                                                                 18
                                                                              3. punitive damages; and
                                                                 19

                                                                 20           4. any other and further relief that the Court may deem just and proper.
                                                                 21

                                                                 22
                                                                                    TRIAL BY JURY DEMANDED ON ALL COUNTS

                                                                 23   Dated: August 11, 2021
                                                                 24
                                                                                                              Respectfully submitted,
                                                                 25

                                                                 26                                           By    /s/ David Krieger, Esq.
                                                                 27
                                                                                                                    David Krieger, Esq.
                                                                                                                    Nevada Bar No. 9086
                                                                 28                                                 Shawn Miller, Esq.
                                                                      Case 2:21-cv-01502-JAD-EJY Document 1 Filed 08/11/21 Page 10 of 10




                                                                                                         Nevada Bar No. 7825
                                                                 1
                                                                                                         KRIEGER LAW GROUP, LLC
                                                                 2                                       2850 W. Horizon Ridge Parkway
                                                                 3
                                                                                                         Suite 200
                                                                                                         Henderson, Nevada 89052
                                                                 4                                       Phone: (702) 848-3855
                                                                 5                                       Email: dkrieger@kriegerlawgroup.com
                                                                                                         Email: smiller@kriegerlawgroup.com
                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
